                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION


SABRINA GOUTHIER,                                    )
                                                     )
                          Plaintiff,                 )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:19-CV-264-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s counsel is awarded an
attorney's fee pursuant to the Social Security Act, 42 U.S.C. §§ 406(b) and 1383(d)(2), in the
amount of $10,412.13 (or 25% of Plaintiffs past-due benefits, whichever is less). Plaintiffs
counsel will reimburse Plaintiff any fees she previously received under the Equal Access Justice
Act (EAJA) ($8,400), 28 U.S.C. §2412.


This Judgment Filed and Entered on May 7, 2021, and Copies To:
Charlotte Williams Hall                              (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
May 7, 2021                            (By) /s/ Nicole Sellers
                                               Deputy Clerk
